Citation Nr: 1540117	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for major depressive disorder (MDD).

2. Entitlement to a disability rating in excess of 10 percent for low back disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2013, the Board remanded these issues for new examinations.  The RO scheduled those examinations for April 25 and May 6, 2015.  The Veteran did not appear for either examination, nor did he respond to the RO's attempts to contact him.  In a letter included with the Veteran's attorney brief in August 2015, the Veteran stated that his inability to appear for the examinations or communicate with the VA was caused by his need to care for his sick mother.

In a case in which a claimant is seeking an increase and who fails to report for an examination without good cause, the claim shall be denied.  38 C.F.R. 3.655(a), (b).  The Board finds the Veteran has presented good cause.  Id. ("Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.")  As such, this appeal must be remanded.

A remand of the issue of TDIU is warranted because it is inextricably intertwined with the issue of increased ratings for the Veteran's MDD and low back strain.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his MDD and low back strain that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that under 38 C.F.R. 3.655(b), "When a claimant fails to report for an examination scheduled in conjunction with . . . a claim for increase, the claim shall be denied."

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his MDD and low back strain, and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4. After obtaining any outstanding treatment records, provide him with an appropriate VA examination to determine the nature and severity of his psychiatric disability and low back disability.  The Veteran's file must be made available to and be reviewed by the examiners and all necessary tests should be conducted.

The examiners should report all pertinent findings and provide complete rationales for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

In addressing the limitations imposed by the Veteran's service-connected disabilities, i.e., his psychiatric, left hip, left shoulder, low back and left knee disabilities, on his ability to obtain and retain employment, the examiners must:

a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating, sitting, standing, walking, lifting, carrying, pushing, and pulling.

4.  Then readjudicate the appeal.  If the any claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

